Case 7:18-cv-02758-VB Document 138 Filed 11/23/20 Page 1 of 2

  

CPRONICALLY PILED
SOUTHERN DISTRICT OF NEW YORK wes “

Res
“y

   

 

|
UNITED STATES DISTRICT COURT | ELEC?

 

 

ELOF HANSSON USA INC., Use :
Plaintiff, :
Vv. : ORDER

EDGAR SANTIAGO and BOLIVAR : 18 CV 2758 (VB)

ERNESTO INFANTE QUINONES, :
Defendants. :

x

 

On November 20, 2020, the Court issued its findings of fact and conclusions of law on
the record pursuant to Fed. R. Civ. P. 52(a) with respect to the non-jury trial held from August 31
to September 3, 2020, in this action. Having found that plaintiff has proved, by a preponderance
of the evidence, its claims for Violation of Duty of Fidelity and Undivided Loyalty (Count Two);
Breach of Fiduciary Duty (Count Three); Faithless Servant (Count Four); Conversion (Counts
Five, Six, and Seven); Replevin (Count Nine); and Unjust Enrichment (Count Ten) against
defendant Edgar Santiago, and has not proved its claim for Breach of Employment Contract
(Count One), it is hereby ORDERED, ADJUDGED, AND DECREED:

| 1. Plaintiff is entitled to $1,039,684.99 in damages, plus pre-judgment interest.

2. Pre-judgment interest will be calculated at the New York statutory rate of 9% per
annum, beginning on June 2, 2017, defendant Edgar Santiago’s final date of employment with
Elof Hansson USA Inc. -

3. The Court having expressly determined, for the reasons set forth on the record,
that there is no just reason for delay, the Clerk is instructed to enter final judgment in favor of
plaintiff and against defendant Edgar Santiago pursuant to Fed. R. Civ. P. 54(b) on the following
claims: Violation of Duty of Fidelity and Undivided Loyalty (Count Two); Breach of Fiduciary

Duty (Count Three); Faithless Servant (Count Four); Conversion (Counts Five, Six, and Seven);

   

 
Case 7:18-cv-02758-VB Document 138 Filed 11/23/20 Page 2 of 2

Replevin (Count Nine); and Unjust Enrichment (Count Ten). Said judgment shall award
damages in the amount of $1,039,684,99, plus pre-judgment interest calculated at the New York
statutory rate of 9% per annum, beginning on June 2, 2017. The judgment shall also dismiss
plaintiff's claim for Breach of Employment Contract (Count One).

4, ° By December 31, 2020, plaintiff shall move, by order to show cause and in
accordance with the Court’s Individual Practices, for default judgment against defendant Bolivar
Ernesto Infante Quinones. If plaintiff fails to satisfy this deadline, the Court may dismiss the case
as to defendant Quinones without prejudice for failure to prosecute or failure to comply with
court orders. Fed, R. Civ. P. 41(b).

Dated: November 23, 2020
White Plains, NY

SO ORDERED:

|

Vincent L, Briccetti
United States District Judge

 

 
